Citation Nr: 1047693	
Decision Date: 12/22/10    Archive Date: 12/30/10

DOCKET NO.  06-36 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence sufficient to reopen a 
claim seeking entitlement to service connection for bilateral 
sensorineural hearing loss has been submitted.

2.  Whether new and material evidence sufficient to reopen a 
claim seeking entitlement to service connection for tinnitus has 
been submitted.

3.  Whether new and material evidence sufficient to reopen a 
claim seeking entitlement to service connection for ulcers has 
been submitted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1965 to December 1968 and was honorably discharged.  The 
Veteran served again from May 1970 to October 1972 "under other 
than honorable conditions," which has been determined to be a 
bar to VA compensation benefits.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri 
where the RO denied the claims on the merits.  Regardless of the 
RO's actions, the Board is required to consider whether new and 
material evidence has been received warranting the reopening of 
the previously denied claim. See Barnette v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001); see also Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA 
failed to comply with its own regulations by ignoring issue of 
whether any new and material evidence had been submitted to 
reopen the veteran's previously and finally denied claims). Thus, 
the issue on appeal has been characterized as shown above.

The Board notes the Veteran requested a hearing before the Board 
on his November 2006 substantive appeal form, but subsequently 
withdrew his request in a December 2006 statement.  

The case was brought before the Board in November 2009, at which 
time the claims were remanded to allow the Agency of Original 
Jurisdiction (AOJ) to further assist the Veteran in the 
development of his claims. The requested development having been 
completed, the case is once again before the Board for appellate 
consideration of the issues on appeal.  

The ulcer issue is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  The VA will 
notify the Veteran if further action is required on his 
part.


FINDINGS OF FACT

1.  An unappealed May 2004 rating decision denied entitlement to 
service connection for hearing loss and tinnitus finding no 
medical evidence linking current hearing loss and tinnitus to any 
incident of the Veteran's military service.

2.  Evidence received since the May 2004 rating decision does not 
relate to the unestablished fact (i.e., nexus) necessary to 
substantiate the claims and, therefore, does not raise a 
reasonable possibility of substantiating the claims.


CONCLUSION OF LAW

The May 2004 rating decision that denied the claims for 
entitlement to service connection for bilateral sensorineural 
hearing loss and tinnitus is final and evidence received since 
2004 is not new and material; the claims may not be reopened.  
38 U.S.C.A. §§ 5109, 7105 (West 2002); 38 C.F.R. §§ 3.156, 
20.1100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the extensive evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

The notice requirements were met in this case by a letter sent to 
the Veteran in December 2009.  That letter advised the Veteran of 
the information necessary to substantiate his claim, and of his 
and VA's respective obligations for obtaining specified different 
types of evidence. See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); 38 C.F.R. § 3.159(b).   The letter also explained how 
disability ratings and effective dates are determined.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The 2009 letter also satisfied the additional notice requirements 
applicable to claims to reopen such as the psychiatric disability 
claim here.  The United States Court of Appeals for Veterans 
Claims (Court) held in Kent v. Nicholson, 20 Vet. App. 1 (2006), 
that VA must notify a claimant of the evidence and information 
that is necessary to reopen his or her claim and VA must notify 
the claimant of the evidence and information that is necessary to 
establish his or her entitlement to the underlying claim for the 
benefit sought by the claimant.  The 2009 letter informed the 
Veteran new and material evidence was needed to reopen the claims 
and provided him the definition of new and material evidence.  
The letter also informed him why his claims were denied in the 
past and that he would need to specifically provide evidence 
combating those reasons for denial.

The Veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and he was afforded a meaningful 
opportunity to participate effectively in the processing of his 
claim, and has in fact provided additional arguments at every 
stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

Ideally, the notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  That was not done in this 
case.  However, the claimant still has the right to VCAA content 
complying notice and proper subsequent VA process, and that has 
been done, as discussed above.  Any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  See 
Mayfield, supra.  Although the notice provided to the claimant in 
2009 was not given prior to the first adjudication of the claims, 
the content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), and, after the 
notice was provided, the claim was readjudicated and an 
additional SSOC was provided to the Veteran in October 2010.  Not 
only has he been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond to 
VA notices, but the actions taken by VA have essentially cured 
the error in the timing of notice.  

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records and VA medical records 
are in the file.  Private medical records identified by the 
Veteran have been obtained, to the extent possible.  The Board 
notes the Veteran indicated he is in receipt of Social Security 
Administration (SSA) disability benefits for his back and ulcers.  
These records are not currently of record, but the Veteran 
specifically indicated his benefits are not for hearing loss or 
tinnitus.  Accordingly, the Board finds no prejudice in deciding 
these claims without first making efforts to obtain these records 
because the Veteran concedes the SSA records are not relevant to 
his hearing loss and tinnitus claims.  See Hayes v. Brown, 9 Vet. 
App. 67 (1996).  

The Veteran has at no time referenced outstanding records that he 
wanted VA to obtain or that he felt were relevant to the claims.  

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  In this case, the 
Veteran's claims are claims to reopen and, therefore, VA's 
responsibility extends to requesting evidence from any new source 
identified by the claimant, and if that evidence is not new and 
material, the claim is not reopened, and VA has no further duties 
to the Veteran with respect to that particular claim.  VA does 
not have a duty to provide the Veteran a VA examination if the 
claim is not reopened.  The VCAA explicitly stated that, 
regardless of any assistance provided to the claimant, new and 
material evidence must still be submitted to reopen a claim.  
38 U.S.C. § 5103A(f); 38 C.F.R. § 3.159(c)(4)(C)(iii).  As 
discussed above, in this case, the RO complied with VA's 
notification requirements and informed the Veteran of the 
information and evidence needed to substantiate his claim.  Since 
no new and material evidence has been submitted in conjunction 
with the recent claims, an examination is not required.

Thus, the Board finds that VA has satisfied the duty to assist 
the Veteran.  In the circumstances of this case, additional 
efforts to assist or notify him in accordance with the VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran are to be avoided).  VA 
has satisfied its duties to inform and assist the Veteran at 
every stage of this case.  Therefore, the Board may proceed to 
consider the merits of the claims.  

New and Material Evidence (Hearing Loss and Tinnitus)

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was incurred 
in the line of duty in the active military service or, if pre-
existing such service, was aggravated during service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may be shown by 
affirmative evidence showing inception or aggravation during 
service or through statutory presumptions.  Id.  When a disease 
is first diagnosed after service, service connection can still be 
granted for that condition if the evidence shows it was incurred 
in service.  38 C.F.R. § 3.303(d).  

The Veteran claims he has hearing loss and tinnitus related to 
his military service as a crane operator, where he was exposed to 
heavy machinery noise exposure during both periods of active 
duty.

In a March 2004 rating decision, the RO denied service connection 
for hearing loss and tinnitus finding no evidence definitively 
diagnosing tinnitus and no medical evidence indicating any nexus 
between the Veteran's current hearing loss and tinnitus to any 
incident of his military service.  Indeed, the first medical 
evidence of any hearing loss symptomatology is shown in a 
September 2003 VA outpatient treatment record, over three decades 
after the Veteran's honorable service.  

Rating actions are final and binding based on evidence on file at 
the time the claimant is notified of the decision and may not be 
revised on the same factual basis except by a duly constituted 
appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one 
year from notification of a RO decision to initiate an appeal by 
filing a notice of disagreement (NOD) with the decision, and the 
decision becomes final if an appeal is not perfected within the 
allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. 
§§ 3.160(d), 20.201, and 20.302(a).  

In this case, the Veteran initiated a new claim once again 
seeking entitlement to service connection for hearing loss and 
tinnitus in March 2005.  Although within the appellate time 
frame, the Veteran within his March 2005 statement does not 
indicate an intent to appeal any past rating decision.  Rather, 
it is clear the Veteran was initiating a new claim.  That is, the 
Veteran did not reference his previous claims, the prior decision 
or otherwise indicate he wanted appellate review.  The RO 
attempted to clarify by sending an April 2005 letter indicating 
that the RO could not reconsider the claims without more evidence 
or a motion for revision based on clear and unmistakable error.  
The Veteran responded with a statement regarding his alcoholism.  
The Veteran did not specifically address his hearing loss and 
tinnitus claims until after the June 2005 rating decision on 
appeal.  As such, the Board concludes the May 2004 rating 
decision is final.  

At the time of the May 2004 decision, the record included service 
treatment records silent as to any complaints, treatment or 
diagnoses of hearing loss or tinnitus.  The record also contains 
an administrative decision dated October 1972 indicating the 
Veteran would be separated from his second period of service for 
conditions "other than honorable" due to court-martial for 
various digressions, many of which were alcohol-related.  An 
administrative decision dated February 1975 specifically deemed 
the Veteran's second period of service from May 1970 to October 
1972 as under conditions "other than honorable" and, therefore, 
a bar to VA compensation benefits.  The record at that time also 
contained VA outpatient treatment records showing an audiological 
examination dated September 2003 indicative of bilateral hearing 
loss.  Tinnitus was not addressed at that time.

Potentially relevant evidence received since the 2004 decision 
include the Veteran's statements and additional VA outpatient 
treatment records through 2006.  

Except as provided in Section 5108 of this title, when the RO 
disallows a claim, the claim may not thereafter be reopened and 
allowed and a claim based on the same factual basis may not be 
considered.  38 U.S.C.A. § 7105.   

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review the 
former disposition of the claim."  38 C.F.R. § 3.156(a), which 
defines "new and material evidence," was revised, effective 
August 29, 2001.  The instant claim to reopen was filed after 
that date, and the revised definition applies.  Under the revised 
definition, "new evidence" means evidence not previously 
submitted to agency decision makers, and "material evidence" 
means existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  The new and material 
evidence can be neither cumulative nor redundant of the evidence 
of record at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  Justus 
v. Principi, 3 Vet. App. 510 (1992).

The Veteran claims that his hearing loss and tinnitus are related 
to in-service noise exposure.  The RO, in denying the claim, 
found no evidence of hearing loss for decades and currently, no 
diagnosis of tinnitus.  The RO also found no medical evidence 
linking a current diagnosis of hearing loss and tinnitus to the 
Veteran's in-service noise exposure. 

Accordingly, for evidence to be new and material in this matter, 
it would have to tend to show that the Veteran's currently 
claimed tinnitus and diagnosed hearing loss was incurred in 
service or otherwise linked to in-service noise exposure.  No 
competent evidence received since the May 2004 decision tends to 
do so.

VA outpatient treatment records since the September 2003 
audiological examination are silent as to any complaints, 
treatment or diagnoses of hearing loss or tinnitus.  No new 
medical evidence indicates the Veteran currently has hearing loss 
and tinnitus related to in-service noise exposure or any other 
incident of his military service.  Rather, the new medical 
evidence merely shows continuing treatment for other, unrelated 
disorders.

As to the Veteran's own statements, he has indicated was exposed 
to acoustic trauma in service to include from weaponry and heavy 
machinery, and that his hearing problems and tinnitus are related 
to such trauma.  These statements are essentially duplicative of 
his previously considered statements.  Further, he has not 
demonstrated he has medical training, expertise, or credentials 
that would qualify him to render a competent opinion regarding 
medical causation.  His lay opinion that he has hearing loss and 
tinnitus as a result of in-service noise exposure is not 
competent evidence, and cannot be deemed "material" for purposes 
of reopening the veteran's claim. Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992). Where, as here, the determinative issue 
is one of medical diagnosis or causation, competent medical 
evidence is required. Lay assertions are insufficient to reopen a 
claim under 38 U.S.C. § 5108.  Moray v. Brown, 5 Vet. App. 211, 
214 (1993).

No competent evidence received since May 2004 relates to the 
unestablished fact necessary to substantiate the claim. That is, 
no additional evidence received shows current diagnoses and a 
link of such diagnoses to any incident of the Veteran's military 
service, to include in-service noise exposure.  The circumstances 
of this case are similar to those referenced in Paller v. 
Principi, 3 Vet. App. 535 (1992). The point has been reached in 
this case "where it can be said that, all things being equal, the 
evidence being proffered has been fairly considered and that 
further rearticulation of already corroborated evidence is, 
indeed, cumulative." Paller, 3 Vet. App. at 538. The RO has 
previously considered extensive medical evidence documenting the 
Veteran's medical history and complaints and denied these claims.

Accordingly, the additional evidence received is not new and 
material and the claims may not be reopened. Until the Veteran 
meets his threshold burden of submitting new and material 
evidence sufficient to reopen his claims, the benefit of the 
doubt doctrine does not apply.  Annoni v. Brown, 5 Vet. App. 463, 
467 (1993); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).


ORDER

As no new and material evidence has been submitted, the claim 
seeking entitlement to service connection for bilateral 
sensorineural hearing loss may not be reopened and the appeal is 
denied.

As no new and material evidence has been submitted, the claim 
seeking entitlement to service connection for tinnitus may not be 
reopened and the appeal is denied.


REMAND

The Veteran claims his recurrent ulcers and gastro-intestinal 
symptomatology began while in the military.

The RO previously denied this claim in July 1974, March 1982 and 
May 2004 finding while 1972 service treatment records note some 
gastro-intestinal complaints, with suspected ulcer disease, the 
Veteran is barred from receiving VA compensation benefits due to 
this period of active service.  

As indicated above, the Veteran was honorably discharged for his 
service from December 1965 to December 1968.  In contrast, the 
Veteran was discharged from the military for his service from May 
1970 to October 1972 under conditions "other than honorable" 
due to court-martial.  In February 1975, it was determined that 
the Veteran's character of discharge during his second period was 
a bar to VA compensation benefits.  

Service treatment records during the Veteran's first period of 
service are silent as to any complaints, treatment or diagnoses 
of gastro-intestinal problems, to include ulcers.  Accordingly, 
the RO has repeatedly denied the Veteran's ulcer claim finding 
the Veteran's condition was not incurred during an eligible 
period of his active service.

The Veteran filed a claim to reopen his service connection claim 
in March 2005.  In March 2006, the Veteran indicated that he is 
currently in receipt of Social Security Administration (SSA) 
disability benefits, in part, due to his ulcers, which he 
maintains were incurred during his military service.  No effort 
has been made to obtain these records. 

The United States Court of Appeals for Veterans Claims (Court) 
has held that, where VA has notice that the Veteran may be 
receiving disability benefits from the SSA, and that records from 
that agency may be relevant, VA has a duty to acquire a copy of 
the decision granting SSA disability benefits, and the supporting 
medical documents on which the decision was based.  See Hayes v. 
Brown, 9 Vet. App. 67 (1996).  Furthermore, the Veterans Claims 
Assistance Act of 2000 (VCAA) emphasizes the need for VA to 
obtain records from other Government agencies.  See 38 U.S.C.A. § 
5103A (b)(3), (c)(3) (West 2002).  Under these circumstances, the 
RO should request a copy of the Veteran's SSA decision and the 
medical records relied upon for that determination.  

The RO should also take this opportunity to obtain recent VA 
outpatient treatment records from September 2006 to the present. 

Accordingly, the case is REMANDED for the following action:

1. Obtain records from the VA Medical Center 
in Kansas City, Missouri since September 
2006.  All such available records should be 
associated with the Veteran's claims folder.  
All efforts to obtain these documents should 
be fully annotated in the claims file, and 
the VA facility must provide a negative 
response if records are not available.  

2.  Contact the SSA for the purpose of 
obtaining a copy of any decision(s) and all 
medical records relied upon in conjunction 
with the Veteran's claim(s) and/or award(s) 
of SSA disability benefits.  All such 
available documents should be associated with 
the claims folder.  All efforts to obtain 
these documents should be fully annotated in 
the claims file, and the VA facility must 
provide a negative response if records are 
not available.  

3.  After the above is complete, readjudicate 
the issue on appeal.  If the claim remains 
denied, provide the Veteran and his 
representative a supplemental statement of 
the case (SSOC).  An appropriate period of 
time should be allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


